Citation Nr: 0926130	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  02-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from October 1967 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama. 

In August 2004 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  Evidence was thereafter submitted 
directly to the Board with a waiver of agency of original 
jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  
However, as the case must be remanded, the RO will have an 
opportunity to review this evidence.

This case was remanded by the Board in March 2005 for 
additional evidentiary development.  The RO/AMC, however, did 
not comply with all of the Board's remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran is 
entitled, as a matter of law, to compliance with remand 
directives).  But see, too, Dyment v. West, 13 Vet. App. 141, 
146- 47 (1999) (requiring only "substantial," as opposed to 
exact, compliance).  Consequently, the Board regrettably must 
again remand this case to the RO via the AMC.

In particular, the March 2005 remand order requested that the 
claim for PTSD be readjudicated following additional 
development.  Since new evidence has been developed, a 
supplemental statement of the case must be issued on remand 
pursuant to 38 CFR § 19.31.  

The Veteran was accorded multiple compensation and pension 
(C&P) PTSD examinations in June 2001, December 2002, and 
September 2005.  In the examination dated in December 2002 
the examiner modified the diagnosis he made in the June 2001 
examination from generalized anxiety disorder to PTSD.  The 
examiner further stated that if the claim was not granted and 
another examination was required that the Veteran should be 
scheduled with another examiner.  

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the Veteran 
that are dated from May 8, 2007, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action: 

1.  Request medical records from the 
Tuscaloosa VAMC dating from May 8, 
2007, to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Thereafter, schedule the Veteran 
for an examination with regard to his 
claim for service connection for PTSD 
with a different psychiatric examiner 
than the one who examined the Veteran 
previously.  The RO should inform the 
examiner that only verified 
stressor(s) may be used as a basis for 
a diagnosis of PTSD.  The examiner is 
informed that the death of the 
Veteran's buddy, DT, in a hostile 
incident in October 1968 has been 
verified.  The examiner's attention is 
also directed to the Headquarters U.S. 
Military Assistance Command Vietnam 
monthly summary for October 1968 for 
the 5th Inf. Div.  If a diagnosis of 
PTSD is deemed appropriate, the 
psychiatrist should specify whether 
there is a link between current PTSD 
symptoms and a verified in-service 
stressor.  A complete rationale for 
this opinion must be provided.  The 
claims file must be made available to, 
and reviewed by, the examiner, and the 
examination report must reflect that 
the claims file was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail.  

3.  As stated in the Board's prior 
remand, readjudicate the Veteran's 
claim.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
